Citation Nr: 9934907	
Decision Date: 12/15/99    Archive Date: 12/23/99

DOCKET NO.  96-34 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently rated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel



INTRODUCTION

The veteran served on active duty from October 1969 to 
October 1971.  

This appeal arises from an August 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied an increased rating for post-
traumatic stress disorder.  

The veteran and his representative have raised the issue of 
entitlement to a total rating based on individual 
unemployability.  That issue has not been developed for 
appellate review and is referred to the RO for appropriate 
action.  



FINDINGS OF FACT

1.  The veteran's post-traumatic stress disorder is 
productive of no more than considerable industrial and social 
impairment.


2.  The veteran's post-traumatic stress disorder is not 
manifest by such symptoms as obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); or inability to establish and 
maintain effective relationships.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for post-
traumatic stress disorder have not been met.  38 U.S.C.A. 
§§ 1155 (West 1991); 38 C.F.R. § 4.7, Diagnostic Code 9411 
(as in effect prior to and after November 7, 1996).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim when the 
veteran is seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board is satisfied 
that all relevant facts have been properly developed.  No 
further assistance is required to comply with the duty to 
assist the veteran mandated by 38 U.S.C.A. § 5107(a).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2.  Disability 
evaluations, in general, are intended to compensate for the 
average impairment of earning capacity resulting from 
service-connected disability.  They are primarily determined 
by comparing objective clinical findings with the criteria 
set forth in the rating schedule.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Post Traumatic Stress Disorder

Pertinent Laws and Regulations.  During the pendency of this 
appeal VA published new regulations for rating disability due 
to mental disorders.  Prior to November 7, 1996, VA 
regulations provided that a 50 percent evaluation was to be 
assigned when the ability to establish effective or favorable 
relationships with people was considerably impaired and 
flexibility, efficiency, and reliability levels were so 
reduced by reasons of psychoneurotic symptoms as to result in 
considerable industrial impairment.  A 70 percent evaluation 
required that the ability to establish and maintain effective 
or favorable relationships with people was severely impaired.  
The psychoneurotic symptoms were of such severity and 
persistence that there was severe impairment in the ability 
to obtain or retain employment.  A 100 percent evaluation 
required totally incapacitating symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  A 100 
percent evaluation was warranted if a veteran was 
demonstrably unable to obtain or retain employment due to 
post-traumatic stress disorder.  38 C.F.R. § 4.132, Part 4, 
Diagnostic Code 9411 (1996). 

Effective November 7, 1996, the VA Schedule of Ratings for 
Mental Disorders was amended and redesignated.  The new 
criteria provided a 50 percent rating where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships is demonstrated.  38 C.F.R. § 4.130, Diagnostic 
Code 9411 (1999).

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation, obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(1999).

A 100 percent evaluation requires total occupational and 
social impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own names.  38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).

When a reasonable doubt arises regarding the degree of 
disability such doubt shall be resolved in favor of the 
claimant.  38 C.F.R. § 3.102, 4.3.  Where there is a question 
as to which of two evaluations apply, the higher of the two 
will be assigned where the disability picture more nearly 
approximates the criteria for the next higher rating.  
38 C.F.R. § 4.7.

Factual Background.  The veteran served in the Republic of 
Vietnam and was awarded a Combat Action Ribbon.

The veteran was first diagnosed with post-traumatic stress 
disorder in August 1983 during a period of hospitalization at 
a VA facility.  The diagnosis was post-traumatic stress 
disorder, delayed, rule out major depression.  

In November 1983 a VA psychiatric evaluation revealed a 
diagnosis of delayed post-traumatic stress disorder of mild 
severity.  

VA records from January 1984 noted that medication was 
recommended to help with sleep patterns and aid in 
alleviating anxiety attacks (agoraphobia).  

May 1984 VA records reveal that the veteran's wife called and 
reported that the veteran had gotten angry early in the week 
and struck her.  The veteran had returned to exposing himself 
to neighborhood women and girls.  The veteran had told the 
undersigned and his wife that the behavior was long in the 
past.  Neighbors complained to the wife and reported it to 
the police.  The police warned the veteran about continuing.  

VA hospitalization records from June 1989 reveal the veteran 
was admitted for treatment.  He had a history of major 
depression.  For the past three years he had been treated by 
the Mental Hygiene Clinic.  He was taking Trazodone 
(intermittently) and Xanax.  Prior to admission he attempted 
to overdose on Desyrel.  He was treated at Denton AMI 
Hospital.  He reported multiple psychosocial stressors 
leading to the attempt: a failed affair with his wife's best 
friend, financial problems, re-evaluation of goals (phase of 
life problems), and sexual impulsivity.  Mental status 
examination revealed physical signs of anxiousness, including 
facial expression, frequent shifting in his chair, and mild 
increase in weight of speech (without pressure).  There was 
no evidence of a formal thought disorder, or perceptual 
disturbances, or homicidal or suicidal ideation.  He was 
alert and oriented times three.  His memory was intact.  The 
veteran underwent psychological testing which was consistent 
with a diagnosis of post-traumatic stress disorder.  MCMI 2 
was consistent with a cluster C personality disorder, i.e. 
passive aggressive and avoidant.  The veteran attended post-
traumatic stress disorder groups.  Marital counseling was 
initiated.  The veteran was referred for further treatment at 
a sexual disorders clinic.  The discharge diagnoses were 
adjustment disorder with mixed emotional features, 
provisional post-traumatic stress disorder, and cluster C 
traits.  

VA psychiatry records from July 1989 included a treatment 
plan.  The diagnoses were post-traumatic stress disorder with 
depression, intermittent explosive disorder and 
exhibitionism.  The veteran's problems were listed as delayed 
stress, depression, explosiveness and exhibitionism.  

In May 1990 the veteran appeared at a hearing at the RO.  
After the service he went to college.  He started working as 
a plumber's helper and eventually got his plumbing license.  
He worked his way up in a company in Denton.  He was 
railroaded out of that job.  Starting in May 1983 when his 
wife's grandmother died he started having a lot of memories 
of Vietnam.  He tried to hide from it by becoming a 
workaholic.  He was getting treatment about once a month.  He 
was taking antidepressants.  He was very nervous in crowds.  
He had bad dreams not quite what you would call nightmares.  
He had a lot of flashbacks, particularly at the time of year 
when things turned green and it rained.  He had several 
hobbies.  He gardened, had a photographic darkroom and raced 
off road motorcycles.  He did not have any close friends.

The veteran appeared at a hearing before a Hearing Officer in 
September 1991.  The veteran stated that he was unable to 
work a full 8 hour day.  He worked about three and a half 
hours a day.  Things overwhelmed him.  He had difficulty 
handling stressful situations.  He slept about two hours a 
night.  He was worried about his lady friend who had cancer.

In September 1991 he submitted a statement.  He indicated he 
lost his job at Stemco in 1973 for fighting.  He lost another 
job in 1975 because of fighting with his supervisor.  He 
wrote that he was very angry and used his anger to keep 
people at a distance.  He had attacked a neighbor in 1985 who 
was abusing a lady friend.  He was out of control and the 
police were called.  He had abused his wife physically and 
mentally.  He had been unfaithful.  He mistrusted others.  He 
was addicted to Adrenalin.  He acted out by exposing himself 
and engaged in dangerous acts (walking beams at work, etc.).  
He had a sleep disorder that left him without the energy to 
work.  He felt guilty for killing someone he should not have.  

The veteran was afforded a VA psychiatric evaluation in 
November 1991.  The veteran complained to the examiner of 
increasing difficulty working.  His productivity was lower.  
He had increased symptoms of stress, sleep disturbance, 
depression and irritability.  He was concerned by his 
girlfriend's diagnosis of cancer.  He was under financial 
stress.  He had continued with treatment at the Mental 
Hygiene clinic.  His difficulties were the same only more 
severe.  Things that had happened to him in Vietnam had 
started coming back to him.  His guilt feelings were getting 
worse.  He became tearful and was unable to continue when he 
was asked to describe those things.  He had tried group 
therapy but it had not worked.  The memories were difficult 
to cope with.  Sometimes at work he was not able to 
concentrate.  His energy was drained.  He went to sleep after 
taking his pills but would wake up in three hours.  Sometimes 
he had dreams he could not recall.  He sometimes hollered out 
in his sleep and woke himself up.  He thought crying helped.  
There were some things he did not want to remember.  He tried 
to turn it off.  He thought about suicide.  He felt like 
doing it but did not want too.  He would call somebody up and 
talk to them.  He talked to his daughter.  She was thirteen.  
He got extremely irritable.  He got into sudden rages.  He 
had pulled people over on the highway.  Sometimes he just 
screamed until he was hoarse.  He had been married for 16 
years.  He was divorced in 1990.  He and his former spouse 
were on compatible terms and he had free visitation with his 
daughter.  He lived alone 15 miles outside of Denton.  He 
socialized very little.  He did go to the mall and places 
where he was around people.  He was fearful of being alone at 
times.  

Mental status examination revealed that the veteran was 
rather tense, but cooperated well.  He was emotionally 
labile.  He answered questions relevantly and organized and 
expressed his thoughts adequately.  His speech was normal in 
quality.  He was oriented to time, place and person.  He had 
some difficulty with concentration.  Thought content revealed 
anxiety both free floating and fixed.  He had increased 
irritability with decreased control apparently.  He was 
sensitive to reminders of combat.  He was depressed and often 
cried with suicidal thoughts.  His sleep was disturbed.  He 
had some flashbacks.  He experienced an increasing sense of 
guilt.  It was precipitated by the girlfriend's cancer and 
the stress of his general situation.  The examiner noted that 
the medication he was taking might modify his symptoms, but 
did not control them.  The diagnosis was chronic delayed 
post-traumatic stress disorder, moderately severe.  The VA 
examiner commented he thought the veteran had moderate to 
marked incapacity for employment and social adaptation.  

In January 1992 the RO granted an increased rating to 50 
percent for post-traumatic stress disorder.  A 100 percent 
rating was assigned from May 27, 1989, to July 1, 1989, based 
upon the veteran's period of hospitalization beginning in May 
1989.

A VA psychiatric evaluation was performed in August 1993.  
The veteran was seeing Dr. Fudge at the VA two times a week 
for one to one therapy.  He was taking Xanax, Buspar and 
Zoloft.  The veteran was still working as a plumber.  He 
worked three to four hours a day.  He was still on call seven 
days a week.  He was continuing to have the same symptoms.  
He reported that his temper had gotten the best of him and he 
began to have homicidal and suicidal thoughts.  That was when 
he began Zoloft again.  He had gained 25 pounds.  His sexual 
appetite had diminished since he started Zoloft.  He slept 
for an hour at a time.  After waking up he lay there and 
waited to see if he would be able to go back to sleep, 
sometimes he could.  Sometimes he slept as much as three to 
four hours in the afternoon.  He still had considerable 
anxiety.  He was moderately depressed even with the 
medications.  He felt he was losing control for a while.  He 
was doing something illegal that was related to his problem.  
He was causally and neatly dressed.  He was cooperative, goal 
oriented, organized and expressed himself well.  He had both 
free floating and bound anxiety.  His mood was moderately 
depressed, even with all of his medications.  There was no 
psychosis, delusions, hallucinations or organicity.  His 
memory was good.  The diagnostic impression was moderately 
severe chronic post-traumatic stress disorder.  Incapacity to 
work and socialize was moderate.  

The veteran's treatment records reveal that he was referred 
to Dr. Kenneth Dekleva for treatment of his paraphilia.  
November 1993 VA Mental Health Clinic notes reveal the 
following: The veteran had turned himself in for making 
harassing/sexual telephone calls.  He had joined a Sexual 
Addictions 12 Step group.  He had long-standing difficulty 
with Exhibitionism (intermittent) since 1983 and problems 
with telephone scatologia since early that year.  The veteran 
discussed his pattern at length, and described a 
characteristic cycle of fantasy, tension build-up, impulsive 
behavior, sexual release and last feelings of disgust, guilt 
and degradation.  He noted his sense of excitement and 
thrills with the telephone calls.  He said that the behavior 
would lift him out of his depression.  He remained quite 
depressed and hopeless.  He denied homicidal or suicidal 
ideation.  Examination revealed that he was neat, alert, and 
oriented times three.  He had good eye contact and fluent 
speech.  He had goal directed thoughts without suicidal or 
homicidal ideation.  The impression was post-traumatic stress 
disorder, stable; major depression, recurrent, moderate 
severity; and paraphilia not otherwise specified (telephone 
scatologia and history of exhibitionism.)  

In March 1996 the veteran requested that he be admitted 
because of suicidal ideation.  He reported getting into a 
fight with girlfriend's stepdaughter while he was trying to 
move out of his girlfriend's house.  He was arrested for 
assault and put in jail.  He was not given his medications.  
He had not slept in the last 36 hours.  He was brought in by 
his girlfriend.  Mental status evaluation revealed that he 
was disheveled.  He was pleasant when approached.  His speech 
was normal.  His mood was depressed.  His affect was 
euphoric.  He was alert and oriented.  His memory was grossly 
intact.  He had vague suicidal ideation with no plans.  There 
was no acute intention of suicide.  He was advised of other 
options than hospitalization.  When he was advised that he 
would not be admitted, he became irate and stormed out of the 
emergency room.  He returned and cornered the physician in 
his office and verbally and physically threatened him.  

The veteran appeared before a Hearing Officer at the RO in 
September 1996.  The veteran stated that he was being treated 
at the VA Medical Center in Dallas.  He was still taking 
medications.  He was last employed in September 1994.  He was 
self employed as a plumber.  He stated that he could not 
handle the stress anymore.  He could not handle dealing with 
people.  He had no energy.  He had a history of difficulty 
with supervisors and co-workers.  He had a reputation for 
fighting.  He had a temper and had bad flare-ups.  He had 
assaulted a person in March.  He loved people but had a 
difficult time being around people.  He preferred to be with 
people but spent all his time alone.  He had gone to a party 
a few weeks before.  When he was around people he got 
terrible migraine headaches.  It was a group of people he had 
gotten to know through the Internet.  He did not have any 
close friends or belong to any clubs or organizations.  

The veteran was afforded a VA examination in August 1997.  
The VA examiner outlined his review of the veteran's medical 
and psychiatric history in his report.  The examiner noted 
that the veteran had quit working three years before because 
he decided he could not concentrate on his work.  He found 
employment too stressful and stopped working.  He attributed 
the change in his life to post-traumatic stress disorder.  He 
currently lived with a lady friend.  They had a neutral 
relationship and slept in separate bedrooms.  His chief 
involvement since he stopped working was playing with his 
computer.  The examiner noted that the veteran was causally 
dressed.  He related well and his attention was directed at 
the examiner and it could be maintained.  He had good contact 
with reality and no cognitive problems were noted.  He was 
well oriented.  His memory function was good.  He did 
calculations well.  The examiner did not observe either 
anxiety or depression at the time of the examination.  The 
veteran stated that his post-traumatic stress disorder was 
worse.  The present effect of his post-traumatic stress 
disorder was rage, difficulty concentrating in a work 
situation and past mistreatment in his social life.  
Everybody had stepped on him.  He stated that he could not 
get along with people.  Because his time was free he slept 
whenever he wanted.  Sometimes he played with his computer 
for hours during the night.  Sometimes he slept instead.

The VA examiner commented that with to regard to the 
veteran's lifestyle and style of speech he understood the 
borderline personality diagnosis that was given to the 
veteran during his latest hospitalization.  He did not see 
the veteran as a man who was enthusiastic about picking up 
his responsibility and had built post-traumatic stress 
disorder as a defense about himself and his current 
lifestyle.  When asked about his financial situation, he 
stated that his lady friend was working and helped with the 
management of his household.  He also made reference to his 
service-connected compensation.  He had also saved money 
while he was working as a plumber.

The examiner summarized that he saw the veteran as indeed 
borderline personality individual with some possible post-
traumatic stress disorder residual, but he was not impressed 
with the severity or validity of his post-traumatic stress 
disorder.  His diagnostic impression was mild post-traumatic 
stress disorder and borderline personality.  The examiner 
commented that he did not believe the veteran's post-
traumatic stress disorder was interfering with his working 
ability.  If the veteran was having difficulty concentrating 
he could work part time.  He assigned a GAF of 85.

June 1998 VA hospital records reveal that the veteran was 
admitted to Denton Community Hospital complaining of an 
"overdose."  He complained of overdosing on Depakote and 
Xanax.  After his evaluation at Denton Community Hospital it 
was determined that he was medically stable.  No pill 
fragments were retrieved on lavage.  His laboratory values 
were within normal limits.  His urine drug scene was negative 
and his Depakote level was therapeutic.  The stressor which 
precipitated the hospitalization was that a girlfriend he was 
social with on the Internet was leaving and moving to another 
country.  He would be unable to correspond with her.  Mental 
status examination revealed that he was unshaven and 
presented in shorts and a tee-shirt.  His speech was somewhat 
slowed with a depressed tone.  His mood was reported as 
"depressed."  His affect was labile.  His thought processes 
were linear and goal oriented.  His thought content was 
without illusion, delusion or hallucinations, but was 
positive for passive suicidal ideation.  Discharge diagnoses 
were adjustment disorder with mixed emotional features, post-
traumatic stress disorder, borderline personality disorder 
and narcissistic traits.  His GAF on admission was 35, on 
discharge 75, and for the past year 80.

The veteran's representative submitted a Brief in Support of 
the veteran's claim in November 1999.  The representative has 
asserted that the veteran's post-traumatic stress disorder is 
severe rather than moderate under the old criteria for 
evaluating disability due to post-traumatic stress disorder.  
He argues that the veteran's rage makes him a danger in the 
work place and that his inability to get along with others 
impairs his ability to function socially and in a work 
environment.  He contends that the RO placed undue reliance 
on the most recent VA medical evaluation.  The representative 
has asserted that there is no support in the record for the 
examiner's conclusions and that his evaluation was inadequate 
for rating purposes.  He submits that the veteran's condition 
fluctuates in severity and that such fluctuations are to be 
considered in evaluating the disability.  The representative 
asserts that a 100 percent rating should be granted.  

Analysis.  After reviewing the evidence and comparing it with 
the relevant criteria the Board has concluded that an 
evaluation in excess of 50 for post-traumatic stress disorder 
is not warranted.

The Board has considered the factors as enumerated in the 
various rating criteria for determining the current level of 
disability from the service-connected post-traumatic stress 
disorder.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).  As the 
Board noted above, new regulations have been published for 
rating mental disorders during the pendency of the veteran's 
appeal.  Consistent with the decision in Karnas v. Derwinski, 
1 Vet. App. 308 (1991), the Board will discuss the veteran's 
disability with consideration of the criteria effective both 
prior to and subsequent to November 7, 1996.  

In March 1997 the VA General Counsel addressed the question 
of whether the amendments to the Schedule for Rating 
Disabilities pertaining to the ratings for mental disorders 
which became effective November 7, 1996, contained 
liberalizing criteria.  In VAOPGCPREC 11-97 VA General 
Counsel held that the question as to whether the new criteria 
were more beneficial to the claimant must be resolved on an 
individual basis.

In Rhodan v. West, 12 Vet. App. 55 (1998), the Court 
addressed the effective date of the revised criteria for 
rating mental disorders.  The Court held that the effective 
date rule, 38 U.S.C.A. § 5110(g), prevents the application of 
a later, liberalizing law to a claim prior to the effective 
date of the liberalizing law.  See DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997); see also McCay v. Brown, 9 Vet. App. 
183, 187 (1996) ("plain language of section 5110(g) prohibits 
a retroactive award prior to the effective date of the 
legislation"), aff'd, 106 F.3d 1577 (Fed. Cir. 1997).  In 
essence the new regulations may only be applied from the date 
they became effective forward.  For the period prior to 
November 7, 1996, only the old regulations may be applied.

Under the criteria for the period prior to November 7, 1996, 
panic and explosions of aggressive energy resulting in a 
profound retreat from mature behavior was considered evidence 
of 100 percent disability.  There is no question that the 
veteran has a history of violence.  He was arrested for 
assault on one occasion.  The veteran's representative has 
asserted that these incidents indicate that the veteran's 
post-traumatic stress disorder is totally disabling under the 
old criteria.  

In the alternative the representative has asserted that the 
veteran's post-traumatic stress disorder has been described 
and diagnosed by examiners as severe.  For that reason the 
representative contends that an increased rating to 70 
percent is warranted.

Under the new criteria the representative has pointed out 
that the veteran has exhibited grossly inappropriate behavior 
as required for a 100 percent rating.  In the alternative the 
representative contends that the veteran's depression and 
labile mood, which is demonstrated by chronic suicidal 
ideation and difficulty concentrating, are evidence of 
disability at the level of 70 percent.  

The Board does not question that the veteran has manifested 
symptoms included in the criteria for 70 percent and 100 
percent ratings under both the old and new diagnostic codes.  
However, the record reflects that the veteran has been 
diagnosed not only with post-traumatic stress disorder but 
also with other psychiatric pathology, including an 
adjustment disorder, a personality disorder, an intermittent 
explosive disorder and exhibitionism.  The recent VA 
psychiatric examiner noted the presence of a borderline 
personality disorder and diagnosed mild post-traumatic stress 
disorder.  In June 1998 VA hospital records included 
diagnoses of an adjustment disorder with mixed emotional 
features, post-traumatic stress disorder, and a borderline 
personality disorder with narcissistic traits.

Based on the evidence of record that Board has concluded that 
the veteran has multiple psychiatric diagnoses.  In order to 
determine to what degree the veteran's functioning is 
impaired by his post-traumatic stress disorder, the Board has 
relied on the medical evidence of record.  

In November 1991 the VA examiner commented that the veteran 
had moderate to marked incapacity for employment and social 
adaptation.  A VA examiner in August 1993 again noted that 
impairment in work capacity was moderate.  Dr. Dekleva, a VA 
physician, diagnosed stable post-traumatic stress disorder, 
major depression of moderate severity and paraphilia.  In 
August 1997 the VA examiner concluded that the veteran used 
post-traumatic stress disorder as a defense.  He did not 
believe that the veteran's post-traumatic stress disorder 
interfered with his working ability.  The examiner assigned a 
GAF of 85.  In June 1998 VA hospital the GAF on admission was 
35, on discharge 75, and for the past year 80.  

As the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter, "the Court") noted in 
Carpenter v. Brown, 8 Vet. App.240, 242 (1995), Global 
Assessment of Functioning (GAF) is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Diagnostic 
and Statistical Manual of Mental Disorders 32 (4th ed. 1994) 
[hereinafter DSM-IV].  A 55-60 rating indicates "moderate 
difficulty in social, occupational, or school functioning."  
The General Counsel in VAOPGCPREC 9-93 stated that 
considerable impairment was more than "moderate."

The Board has concluded that the veteran's post-traumatic 
stress disorder causes no more than considerable impairment 
in industrial impairment or reduced reliability and 
productivity.  The 50 percent evaluation presently assigned 
accurately reflects the degree of impairment caused by post-
traumatic stress disorder.  

In Romeo v. Brown, 5 Vet. App. 388, 395 (1993), the Court 
directed that where the Board rejects a request for a rating 
increase for a psychiatric impairment, it is required to 
provide adequate reasons or bases for denying entitlement to 
a higher rating; these reasons or bases should include (1) an 
analysis of the probative value of the evidence submitted by 
or on behalf of the veteran and (2) citations to independent 
medical authority to support the Board's conclusion on the 
level of impairment.  See Shoemaker v. Derwinski, 3 Vet. App. 
248, 253-54 (1992); see also Hood v. Brown, 4 Vet. App. 301, 
303-04 (1993) (Board must explain, in the context of the 
facts presented, the criteria used in determining the rating 
category into which the veteran's symptoms fall).  The 
reasons or bases requirement is heightened where the Board's 
determination of the level of impairment appears to be 
inconsistent with its own conclusions and the medical 
evidence of record.  See Shoemaker v. Derwinski, 3 Vet. App. 
at 253.

In this instance the Board carefully weighed the evidence.  
The question is not one of credibility of the evidence, as it 
is what is considered competent evidence.  The Board does not 
question the veteran's testimony and statements as to his 
symptoms or their severity.  The issue requires that a 
skilled medical professional, who is qualified to diagnose 
psychiatric disorders make a determination as to the proper 
diagnosis and affect of the veteran's psychiatric disorders.  

The Board must consider only medical evidence in the record 
to support their findings, and, if the panel finds that 
evidence to be of doubtful weight or credibility, the BVA 
panel must state its reasons for that finding and point to a 
medical basis other than the panel's own unsubstantiated 
opinion as the basis for the BVA decision.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

The Board has considered the statements and testimony of the 
veteran and his representative that his post-traumatic stress 
disorder, alone, has caused him to be unable to work.  The 
veteran and his representative are not competent to make such 
assessments.  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).   The veteran is competent to report his symptoms but 
not to attribute them to any specific disorder.  

The Board is aware that "[t]he examiner's classification of 
the disease as 'mild,' 'moderate,' or 'severe' is not 
determinative of the degree of disability, but the report and 
the analysis of the symptomatology and the full consideration 
of the whole history by the rating agency will be."  38 
C.F.R. § 4.130.  

The Board can not ignore the competent medical evidence of 
record and substitute its own judgment or that of the veteran 
and his representative.  The Court has held in numerous 
opinions that the Board may not refute the expert medical 
conclusions in the record with its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  See also Cosman v. Principi, 3 Vet. App. 503, 
506 (1992); Hatlestad v. Derwinski, 3 Vet. App. 213, 217 
(1992) (Hatlestad II); Budnik v. Derwinski, 3 Vet. App. 185, 
187 (1992); Quarles v. Derwinski, 3 Vet. App. 129, 139 
(1992); Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).  

The veteran's representative contends that the RO placed too 
much weight upon the VA examiner's opinion.  The Board 
disagrees.  The VA examiner's opinion was consistent with the 
VA hospital records and the results of psychological testing.  
It is clear from reading the VA examiner's report that he was 
familiar with the veteran's medical history and based his 
conclusions not just upon his interview with the veteran but 
on his medical history.  The veteran has asserted that the VA 
examiner's evaluation is inadequate for rating purposes.  In 
his report the VA examiner outlined the veteran's social, 
medical and psychiatric history.  The examiner's evaluation 
is adequate for rating purposes.  

Even if the Board were to discard the VA examiner's opinion 
there is no competent medical evidence of record which 
supports the veteran's contention that his post-traumatic 
stress disorder is more than moderately disabling.  On 
examination the veteran consistently demonstrated no 
cognitive problems or memory deficits.  The veteran has 
asserted that he is unable to concentrate.  That is 
inconsistent with his choice of hobbies which includes using 
a computer and being on the Internet.  

The Board has carefully reviewed the medical evidence for any 
indication that the veteran's post-traumatic stress disorder 
increased in severity around the time the veteran stopped 
working in September 1994.  When the veteran stopped working 
he was self employed.  He worked by himself and only 
occasionally hired someone to work with him.  When 
questioned, he indicated that the reason he quit work was 
because he did not like working with people.  When 
questioned, he stated that he got along with his customers.  
He did strictly service work.  

The representative also asserted that the veteran was 
"virtually isolated in the community."  On the contrary the 
veteran lived with his daughter until he lost his house to 
foreclosure and then with a woman friend.  

The representative has also asserted that the Board should 
consider that the severity of the veteran's disability 
fluctuates and that he has flare-ups.  The 50 percent rating 
contemplates such flare-ups.  As is noted above, moderate 
disability is represented by a GAF of from 55-60.  In this 
case the VA examiner's report and the VA June 1998 hospital 
records included GAF's in the 80's.  That represents far 
better than moderate functioning.  The assignment of the 50 
percent rating takes into consideration the exacerbations 
such as at the times of hospital admission when his GAF was 
35.

Accordingly, the Board concludes that the veteran does not 
meet or nearly approximate the criteria for the next higher 
rating of 70 percent under the old or the revise criteria.  
Since he does not even meet the criteria necessary for the 
next higher rating of 70 percent, then it is axiomatic that 
he does not qualify for a 100 percent rating.

Since the veteran does not meet or nearly approximate the 
criteria necessary for a rating in excess of 50 percent, the 
Board concludes that the preponderance of the evidence is 
against the claim.  As the preponderance of the evidence is 
against the claim, the reasonable doubt doctrine is not for 
application in the instant case.  See generally Gilbert, 
supra.


ORDER

An increased rating for post-traumatic stress disorder is 
denied.  


		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 

